      Case 1:18-cv-09990-PGG-OTW Document 33 Filed 09/01/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VICTOR ORTIZ,

                             Plaintiff,                           ORDER

               - against -                              18 Civ. 9990 (PGG) (OTW)

 CITY OF NEW YORK, et al.,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On October 29, 2018, pro se Plaintiff Victor Ortiz commenced this Section 1983

action against six John Doe correctional officers and the Department of Corrections, seeking

damages for injuries sustained in an alleged assault by the individual Defendants. (Cmplt. (Dkt.

No. 2) at 5)

               On March 7, 2019, this Court issued an Order of Service dismissing Plaintiff’s

claims against the Department of Corrections and construing those claims as against the City of

New York. (Dkt. No. 9 at 2) The Order directs the City of New York “to ascertain the identities

of the John Doe Defendants . . . and the addresses where these Defendants may be served”

pursuant to Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997). The order further provides that

“[w]ithin thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe Defendants.” (Id. at 3)

               On October 27, 2019, this Court referred this case to Magistrate Judge Ona T.

Wang for general pretrial supervision. (Dkt. No. 20)

               In a December 4, 2019 letter, Defendant City of New York (the “City”) identified

the John Doe Defendants and provided addresses for service. (Dkt. No. 22) The City’s letter
        Case 1:18-cv-09990-PGG-OTW Document 33 Filed 09/01/21 Page 2 of 6




further states that Plaintiff had been released on parole on October 31, 2019, and was “no longer

at the address listed on the docket.” (Id. at 2)

               On December 9, 2019, Judge Wang directed Plaintiff to file an amended

complaint by January 10, 2020. (Dkt. No. 23) The order warned that “[i]f Plaintiff fails to file

an amended complaint by that date, the Court may recommend that the case be dismissed for

failure to prosecute under Federal Rule of Civil Procedure 41(b).” Judge Wang further advised

Plaintiff that he must “provide the Court with an updated mailing address,” and that a “[f]ailure

to keep the Court apprised of current contact information may be deemed a failure to prosecute.”

(Id.) Judge Wang’s December 9, 2019 order was returned as undeliverable on December 19,

2019.

               On February 26, 2020, Judge Wang sua sponte extended the deadline to file an

amended complaint and provide the Court with a current mailing address to March 27, 2020.

The order warned that “[f]ailure to do so may result in my recommending dismissal for failure to

prosecute.” (Dkt. No. 26) Judge Wang’s February 26, 2020 order was returned as undeliverable

on March 10, 2020.

               On April 2, 2020, Judge Wang again sua sponte extended the deadline for

Plaintiff to file an amended complaint to September 1, 2020. (Dkt. No. 27) The Order also

directed Defendants to “to search for Plaintiff's updated address and to mail a hard copy of this

Order and a hard copy of the current docket report to that address. . . .” (Id.)

               On May 7, 2020, the City submitted an updated address for Plaintiff and mailed

copies of Judge Wang’s April 2, 2020 order, a docket report, and a copy of its December 4, 2019

Valentin response to Plaintiff at the updated address. (Dkt. Nos. 29, 30)




                                                   2
      Case 1:18-cv-09990-PGG-OTW Document 33 Filed 09/01/21 Page 3 of 6




               On October 14, 2020, Judge Wang issued an order directing Plaintiff to show

cause by November 4, 2020, why she “should not recommend dismissing this case for failure to

prosecute.” (Dkt. No. 31) The Order warned that “[f]ailure to respond will result in a

recommendation of dismissal.” (Id.) Judge Wang’s October 14, 2020 order was mailed to

Plaintiff at his address of record and the updated address provided by Defendants. Only the copy

of the order mailed to Plaintiff’s address of record was returned as undeliverable. Plaintiff did

not take any action.

               On June 4, 2021, Judge Wang issued a Report and Recommendation (“R&R”)

recommending that Plaintiff’s claims be dismissed without prejudice for failure to prosecute.

(Dkt. No. 32) The R&R warns that a “failure to file objections within fourteen (14) days will

result in a waiver of objections and will preclude appellate review.” (Id. at 3) (emphasis omitted)

Plaintiff did not file any objections to the R&R.

               In reviewing a magistrate judge’s R&R, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1). When no objections are filed to a magistrate judge’s report and

recommendation, “a district court need only satisfy itself that there is no ‘clear error on the face

of the record’ in order to accept the recommendation.” Austin v. Lynch, No. 10-CV-7534 (JPO)

(GWG), 2011 WL 6399622, at *1 (S.D.N.Y. Dec. 20, 2011) (citing Fed. R. Civ. P. 72(b)

advisory committee note); see also McCarthy v. Manson, 714 F.2d 234, 237 (2d Cir. 1983)

(“When a party fails to object timely to a magistrate’s recommended decision, it waives any right

to further judicial review of that decision.”).

               Before dismissing a case for failure to prosecute under Federal Rule of Civil

Procedure 41(b), courts consider five factors:



                                                    3
      Case 1:18-cv-09990-PGG-OTW Document 33 Filed 09/01/21 Page 4 of 6




       (1) the duration of the plaintiff’s failure to comply with the court order, (2) whether
       plaintiff was on notice that failure to comply would result in dismissal, (3) whether the
       defendants are likely to be prejudiced by further delay in the proceedings, (4) a balancing
       of the court’s interest in managing its docket with the plaintiff’s interest in receiving a
       fair chance to be heard, and (5) whether . . . a sanction less drastic than dismissal [would
       be effective].

Baptiste v Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (internal quotation marks and citation

omitted). “No single factor is . . . dispositive.” Id.; see also Harding v. Goord, 135 F. App’x

488, 488-89 (2d Cir. 2005) (affirming dismissal where pro se plaintiff repeatedly refused to

comply with discovery demands and court orders); Brown v. Pulgarin, No. 17-CV-1677 (VSB)

(KHP), 2018 WL 5723120, at *2 (S.D.N.Y. Nov. 1, 2018) (adopting R & R recommending

dismissal where pro se plaintiff had not complied with court-ordered deadlines).

               As to the first factor, more than two years have passed since Judge Wang first

directed Plaintiff to file an amended complaint. Moreover, more than ten months have passed

since Judge Wang ordered Plaintiff to show cause why this action should not be dismissed for

failure to prosecute. Accordingly, the first factor supports dismissal. See Salem v. City of New

York, 16 Civ. 7562 (JGK), 2017 WL 6021646, at *2 (S.D.N.Y. Dec. 4, 2017) (“A delay of eight

months to one year in prosecuting a case ‘falls comfortably within the time frames found

sufficient in successful Rule 41(b) motions to dismiss.’”) (quoting Peters-Turnball v. Bd. of

Educ. of N.Y.C., No. 96 Civ. 4914, 1999 WL 959375, at *2-3 (S.D.N.Y. Oct. 20, 1999)); Avila

v. Comm’r of Soc. Sec., 15-cv-2456, 2016 WL 1562944 (JGK), at *3 (S.D.N.Y. Apr. 18, 2016)

(dismissing for failure to prosecute where seven months had elapsed)).

               As to the second factor, Plaintiff has received ample notice that a failure to notify

the Court of his address might result in dismissal of his case. Plaintiff was notified in December

9, 2019, February 26, 2020, April 2, 2020, and October 14, 2020 orders that his action might be

dismissed for failure to prosecute if he did not file an amended complaint and update his address.

                                                 4
      Case 1:18-cv-09990-PGG-OTW Document 33 Filed 09/01/21 Page 5 of 6




(Dkt. Nos. 23, 26, 27, 31) Therefore, the second factor weighs in favor of dismissal. See Salem,

2017 WL 6021646 at *3.

                As to the third factor, “[t]he Court can presume that the defendants have been

prejudiced and will continue to be by further delay whereas here the plaintiff has already been

unresponsive for a long period of time.” Beauford v. Doe #1, No. 04 Civ. 7533 JGK, 2007 WL

549432, at *1 (S.D.N.Y. Feb. 16, 2017). As noted, more than two years have elapsed since

Plaintiff was first directed to file an amended complaint and update his address, and ten months

have passed since Judge Wang issued an order to show cause why this action should not be

dismissed for failure to prosecute. Therefore, the third factor weighs in favor of dismissal.

                As to the fourth factor, Judge Wang sought to protect Plaintiff’s right to due

process by warning Plaintiff on four occasions that a failure to file an amended complaint and

update his address might result in dismissal of his claims. Plaintiff did not notify the Court of

any change of address, and he has not contacted the Court since June 27, 2019. On balance, the

fourth factor weighs in favor of dismissal.

                As to the fifth factor, dismissal of the Complaint without prejudice is the

appropriate sanction. “[B]ecause the plaintiff has failed to file a current address with the Court,

there is no lesser sanction [besides dismissal] which could be effective.” Laney v. Ramirez, No.

10 Civ. 9063(JGK), 2011 WL 6594491, at *1 (S.D.N.Y. Dec. 22, 2011); see also Baker v.

Smartwood, No. 9:00 Civ. 1189 (GTS) (GJD), 2008 WL 5423436, at *1 (N.D.N.Y. Dec. 30,

2008). “Lesser sanctions cannot be effective in this case because any other sanction imposed on

the plaintiff would likely never reach the plaintiff due to the plaintiff's failure to provide a current

address.” Salem, 2017 WL 6021646, at *3. Also, “a plaintiff’s pro se status should weigh in




                                                   5
      Case 1:18-cv-09990-PGG-OTW Document 33 Filed 09/01/21 Page 6 of 6




favor of dismissal without prejudice.” Id. (citing LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d

206, 210 (2d Cir. 2001); Waters v. Camacho, 288 F.R.D. 70, 71-72 (S.D.N.Y. 2013)).

               This Court finds no error in Judge Wang’s conclusion. Accordingly, the R&R is

adopted in its entirety and Plaintiff’s claims are dismissed without prejudice for failure to

prosecute. The Clerk of Court is respectfully directed to mail a copy of this Order to Victor

Ortiz, 1607 North 9th Street, Reading, PA 19604, and to Victor Ortiz, 1365 Fifth Ave, Apt. 17B,

New York, NY 10027, and to close this case.

Dated: New York, New York
       September 1, 2021




                                                  6
